Determination annulled, with fifty dollars costs and disbursements, on the authority of our previous decision herein. (Matter of District No. 2, Town of Brookhaven, 214 App. Div. 40.) All concur, Cochrane, P. J., and Van Kirk, J., upon the grounds previously stated in the opinion of Van Bark, J.; H. T. Kellogg and McCann, JJ., upon the grounds so stated and upon the further grounds previously stated in the opinion of H. T. Kellogg, J.; except Hinman, J., dissenting upon the grounds previously stated by him in his opinion.